           Case 2:19-cv-00226-GMN-VCF Document 37 Filed 06/26/20 Page 1 of 2



     Daniel R. Watkins
 1   Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Brian S. Letofsky
 3   Nevada State Bar No. 11836
     Brian.Letofsky@wl-llp.com
 4   Joseph M. Ortuno
     Nevada State Bar No. 11233
 5   jortuno@wl-llp.com
     WATKINS & LETOFSKY, LLP
 6   8935 S. Pecos, Suite 22A
 7   Henderson, NV 89074-7154
     Office:(702) 901-7553; Fax: (702) 974-1297
 8   Attorneys for Defendant, Watkins & Letofsky, LLP

 9                               UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11
     AMY BUCHANAN                                    Case No.: 2:19-cv-00226-GMN-VCF
12
                            Plaintiff,
13
     vs.
14                                                   NOTICE OF CHANGE OF ADDRESS
     WATKINS & LETOFSKY, LLP., a
15
     Nevada Limited Liability Partnership; and
16   DOES 1-X, inclusive,
17                          Defendant.
18          Defendant, Watkins & Letofsky, LLP, submits this Notice of Change of Address for
19   transmission of all documents in the above-captioned case to the following address:
20                                       WATKINS & LETOFSKY, LLP
                                           8935 S. Pecos, Suite 22A
21
                                          Henderson, NV 89074-7154
22
            All future correspondence, service of pleadings, and other documents submitted in hard copy
23
     should be directed to the new address.
24
            DATED this 26th day of June, 2020                 WATKINS & LETOFSKY, LLP
25
26                                                              /s/ Daniel R. Watkins
                                                   By:        __________________________
27                                                            Daniel R. Watkins
                                                              Joseph M. Ortuno
28                                                            Brain Letofsky
                                                              Attorneys for Defendant



                                         NOTICE OF CHANGE OF ADDRESS
                                                        -1-
          Case 2:19-cv-00226-GMN-VCF Document 37 Filed 06/26/20 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on the 26th day of June, 2020, a true and correct copy of the foregoing
 3   NOTICE OF CHANGE OF ADDRESS was served by the following method(s):
 4
           BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for electronic
 5
           filing and service upon the Court’s Service List for the above-referenced case.
 6
 7                                                           /s/ Farah Kachermeyer
 8                                                        Farah H. Kachermeyer

 9                                                        An Employee of Watkins & Letofsky

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                     NOTICE OF CHANGE OF ADDRESS
                                                    -2-
